Name: Commission Regulation (EC) No 1641/2001 of 10 August 2001 opening invitations to tender for the fixing of aid for private storage of carcasses and half-carcasses of lamb in Great Britain and derogating from Regulation (EEC) No 3446/90 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: Europe;  distributive trades;  trade policy;  agricultural policy;  animal product;  means of agricultural production
 Date Published: nan

 Avis juridique important|32001R1641Commission Regulation (EC) No 1641/2001 of 10 August 2001 opening invitations to tender for the fixing of aid for private storage of carcasses and half-carcasses of lamb in Great Britain and derogating from Regulation (EEC) No 3446/90 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat Official Journal L 217 , 11/08/2001 P. 0003 - 0004Commission Regulation (EC) No 1641/2001of 10 August 2001opening invitations to tender for the fixing of aid for private storage of carcasses and half-carcasses of lamb in Great Britain and derogating from Regulation (EEC) No 3446/90 laying down detailed rules for granting private storage aid for sheepmeat and goatmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(1), as amended by Regulation (EC) No 1669/2000(2), and in particular Article 12(4) thereof,Whereas:(1) Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat(3), as last amended by Regulation (EC) No 3533/93(4), lays down in particular detailed rules on invitations to tender.(2) Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat(5), as last amended by Regulation (EC) No 40/96(6), lays down in particular minimum quantities in respect of which a tender may be submitted.(3) Council Regulation (EEC) No 2137/92 of 23 July 1992 concerning the Community scale for the classification of carcasses of ovine animals and determining the Community standard quality of fresh or chilled sheep carcasses and extending Regulation (EEC) No 338/91(7), as last amended by Regulation (EC) No 2536/97(8), lays down in particular the reference presentation for carcasses and half-carcasses.(4) The application of Article 12(2) of Regulation (EC) No 2467/98 may result in the opening of invitations to tender for private storage aid. That Article provides for the application of this measure on the basis of the situation of each quotation area.(5) In view of the particularly difficult market situation due to the outbreak of foot-and-mouth disease, and considering that the conditions laid down in Article 12(2) of Regulation (EC) No 2467/98 have been met it has been judged opportune to initiate such a procedure in Great Britain. In order to ensure that the carcasses taken into storage are of an appropriate quality it is necessary to fix a minimum weight. It is also necessary to restrict the regions from where lambs are procured to those that are provisionally free of foot-and-mouth disease and to derogate from the provisions of Regulation (EEC) No 3446/90 as regards marking of carcasses.(6) Provision should be made to allow deboning during the period of placing in storage. However, in the interest of simplification the contracts should be based on the weight of the carcasses taken into storage. It is therefore necessary to derogate from the provisions of Regulation (EEC) No 3446/90.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,HAS ADOPTED THIS REGULATION:Article 11. Invitations to tender are hereby opened in Great Britain for aid to private storage for carcasses and half-carcasses of lamb with a minimum carcass weight of 15 kg. The carcasses and half-carcasses shall be presented in accordance with the provisions of Article 2 of Regulation (EEC) No 2137/92 and shall originate from lambs procured from farms situated in regions where there has been no outbreak of foot-and-mouth disease during the past 90 days and which have been slaughtered in such regions.2. Subject to the provisions of Regulation (EEC) No 3446/90 and Regulation (EEC) No 3447/90, tenders must be submitted to the intervention agency of the Member State not later than 2 p.m. on 27 August 2001 and 2 p.m. on 17 September 2001 to the relevant intervention agency.Article 2Notwithstanding the provisions of Article 2(2) of Regulation (EEC) No 3446/90, the carcasses and half-carcasses shall be marked in accordance with the provisions laid down in Commission Decision 2001/304/EC(9) on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom.Article 3Notwithstanding the provisions of Article 4(2) and (3) and Article 6(1) of Regulation (EEC) No 3446/90, the following shall apply:1. contractors may, during the storage entry period, cut or bone all or part of the meat concerned, provided that only the quantity for which the contract has been concluded is employed and that all the cuts resulting from such operations are placed in storage. The intervention agency may require that notification of intention to make use of this facility be given at least two working days before the placing in storage of each individual lot. Large tendons, cartilage, pieces of fat and other scraps left over from cutting or boning may not be stored;2. placing in storage shall begin, for each individual lot of the contractual quantity, on the day on which it comes under the control of the intervention agency. That day shall be the day on which the net weight of the fresh or chilled product is determined:(a) at the place of the storage, where the meat is frozen on the premises;(b) at the place of freezing, where the meat is frozen in suitable facilities outside the place of storage;(c) at the place of deboning or cutting, where the meat is placed in storage after deboning or cutting;3. the amount of aid shall be fixed per tonne and shall relate to the weight determined in accordance with paragraph 2.Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 312, 20.11.1998, p. 1.(2) OJ L 193, 29.7.2000, p. 8.(3) OJ L 333, 30.11.1990, p. 39.(4) OJ L 321, 23.12.1993, p. 9.(5) OJ L 333, 30.11.1990, p. 46.(6) OJ L 10, 13.1.1996, p. 6.(7) OJ L 214, 30.7.1992, p. 1.(8) OJ L 347, 18.12.1997, p. 6.(9) OJ L 104, 13.4.2001, p. 6.